Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 27, 2015

                                      No. 04-14-00858-CV

                                 IN THE INTEREST OF DM,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01692
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        Appellant Tina Medillin brief was originally due on January 20, 2015. On January 26,
2015, Appellant Medillin filed her first request for an extension of time, requesting an additional
twenty days. Appellant Medillin’s motion is GRANTED. Appellant’s brief is due to be filed
with this court no later than February 9, 2015. Absent extenuating circumstances, no further
extensions will be given.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court